FILED

UNITED sTATEs DISTRICT CoURT SEF 9 5 2013
FoR THE 1)1STRICT oF CoLUMBIA cler»656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of resjudicala applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff alleges that the President of the United States has embezzled billions of dollars
this year. See Compl. at l. Because plaintiff neither includes a statement of his entitlement to
relief nor demands any relief, the complaint fails to comply with Rule S(a). Accordingly, the

complaint will be dismissed. An Order is issued separately

TQ/M\

Uriite istrict Judge

DATE:

%M//>’